DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akita (JP 6447394 B2, refer to attached translation).
Regarding claim 1, Akita discloses a thermomagnetic cycle device comprising:
a magnetocaloric effect element (12) that is disposed between a high temperature end (including heat exchanger 3) and a low temperature end (including heat exchanger 4) and exerts a magnetocaloric effect;
a medium (said medium being moved by heat transport device 16) that exchanges heat with the magnetocaloric effect element (12);
a magnetic field modulator (14) that periodically modulates an intensity of an external magnetic field so as to alternately repeat a magnetization period (refer to par. 35, wherein said magnetization period is considered to be an excitation state in which the magnetocaloric effect element 12 is placed in a strong field), during which the external magnetic field is applied to the magnetocaloric effect element, and a demagnetization period (refer to par. 35, wherein said demagnetization period is considered to be when the magnetocaloric effect element 12 is placed in a weak or zero magnetic field), during which the external magnetic field is annihilated; and
a heat transport device (comprised by speed change mechanism 9, flow path switching mechanism 18 and power transmission mechanism 71) that creates a relative movement between the magnetocaloric effect element (12) and the medium, wherein
the magnetic field modulator is configured such that a first heat exchange amount between the magnetocaloric effect element and the medium during the magnetization period is different from a second heat exchange amount between the magnetocaloric effect element and the medium during the demagnetization period (refer to pars. 37-38, wherein the magnetic field modulator positions the MCE element 12 in a first position so that when the medium flows in a first direction (from a low temperature end to a high temperature end), the MCE element 12 is positioned in a strong magnetic field, providing a first heat exchange amount; further, the magnetic field modulator is also configured to control the MCE element 12 such that when the medium flows in an opposite second direction (from the high temperature to the low temperature), the MCE element 12 is positioned in a zero magnetic field, providing a second heat exchange amount, therefore, the first heat exchange amount being different than the second heat exchange amount due to the direction and applied magnetic field).

Regarding claim 2, Akita meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akita discloses wherein the at least one of the magnetic field modulator and the heat transport device is configured such that the first heat exchange amount is larger than the second heat exchange amount (the first heat exchange amount will be larger than the second heat exchange amount, since it is provided in an excitation state where a strong magnetic field is provided to the MCE element 12, therefore, the heat exchange between the MCE element 12 and the medium being larger than when there is zero magnetic field).

Regarding claim 3, Akita meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akita discloses wherein the heat transport device is configured to reduce heat exchange between the magnetocaloric effect element and the medium in a reduction period within the demagnetization period (refer to par. 38, wherein the heat transport device transports the medium in the second direction along the MCE element 12 may be positioned in a weak magnetic field to the second position, and therefore, reducing heat exchange between the MCE element and the medium; the weak magnetic field during the demagnetization period is considered to be the reduction period).

Regarding claim 4, Akita meets the claim limitations as disclosed above in the rejection of claim 3. Further, Akita discloses wherein the heat transport device stops flow of the medium in the reduction period at a beginning of the demagnetization period (refer to the end of par. 34, and par. 38, wherein in the reduction period which is the period where the MCE element is positioned in a weak magnetic field, the flow channel switching mechanism stops the flow of the medium from flowing in a first direction, to flow in a second direction in order to start the demagnetization period which is zero magnetic field).

Regarding claim 5, Akita meets the claim limitations as disclosed above in the rejection of claim 2. Further, Akita discloses wherein the magnetic field modulator is configured to:
increase a strength of the external magnetic field in an increasing period within the magnetization period (refer to the first sentence of par. 35, wherein the magnetic field modulator gives the external magnetic field to the MCE element 12 and increases the strength of the external magnetic field); and
decrease the strength of the external magnetic field in a decreasing period within the demagnetization period (refer to the first sentence of par. 35, wherein the magnetic field modulator gives the external magnetic field to the MCE element 12 and decreases the strength of the external magnetic field), and 
the increasing period is longer than the decreasing period (in the instant case, the increasing period has the capability of being longer by controlling the speed of the components of the magnetic field modulator).
For clarity, the recitation “the increasing period is longer than the decreasing period” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Akita meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 6, Akita meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akita discloses wherein the at least one of the magnetic field modulator and the heat transport device is configured such that the first heat exchange amount is smaller than the second heat exchange amount (in the instant case, the at least one of the magnetic field modulator and the heat transport device have the capability to provide the first heat exchange amount being smaller than the second heat exchange amount by controlling the rotation speed and direction of the medium).
For clarity, the recitation “such that the first heat exchange amount is smaller than the second heat exchange amount” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Akita meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. 

Regarding claim 7, Akita meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akita discloses wherein the at least one of the magnetic field modulator and the heat transport device is switchable (and cable of being switchable by means of speed change mechanism 9, flow path switching mechanism 18 and power transmission mechanism 71) between
an acceleration operation mode in which the first heat exchange amount is different from the second heat exchange amount and
a normal operation mode in which the first heat exchange amount is equal to the second heat exchange amount (Specifically, in regard to the acceleration operation mode and the normal operation mode, MPEP 2114 clearly states “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished over the prior art from the prior art in terms of structure rather than function. Since the limitations in regard to the operation modes fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, the invention as disclosed by Akita is deemed fully capable of performing said function).

Regarding claim 8, Akita meets the claim limitations as disclosed above in the rejection of claim 7. Further, Akita discloses a controller (refer to control device 81) that controls the at least one of the magnetic field modulator and the heat transport device (refer to Fig. 1), wherein the controller defines (and is capable of defining) a period of the acceleration operation mode which is executed before the normal operation mode.
For clarity, the recitation “defines a period of the acceleration operation mode which is executed before the normal operation mode” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Akita meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 9, Akita meets the claim limitations as disclosed above in the rejection of claim 8. Further, Akita discloses wherein the controller defines (and is capable of defining) the period of the acceleration operation mode based on an observation temperature related to a temperature of the magnetocaloric effect element (refer to par. 55, by means of temperature sensors 82-84).
For clarity, the recitation “defines a period of the acceleration operation mode which is executed before the normal operation mode” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Akita meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 10, Akita meets the claim limitations as disclosed above in the rejection of claim 7. Further, Akita discloses wherein the acceleration operation mode includes: 
a cold storage operation mode in which the first heat exchange amount is larger (and capable of being larger) than the second heat exchange amount and 
a heat storage operation mode in which the first heat exchange amount is smaller (and capable of being smaller) than the second heat exchange amount, and 
the at least one of the magnetic field modulator and the heat transport device is switchable (and capable of being switchable) between the cold storage operation mode and the heat storage operation mode (Specifically, in regard to the cold storage operation mode and the heat storage operation mode, MPEP 2114 clearly states “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished over the prior art from the prior art in terms of structure rather than function. Since the limitations in regard to the operation modes fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, the invention as disclosed by Akita is deemed fully capable of performing said function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763